DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on March 28, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of United States Patent Number 9,928,937 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: This invention deals with a core wire for multi-core cables comprising: a conductor obtained by twisting a plurality of elemental wires; and an insulating layer coated on an outer peripheral surface of the conductor, the insulating layer containing polyethylene-based resin as a main component, the polyethylene-based resin being at least one selected from a group consisting of high-density polyethylene and low-density polyethylene, wherein: _product of a linear expansion coefficient Cl of the insulating layer in a range of 25°C to -35°C and an elastic modulus El at -35°C, namely (ClxEl) being is_0.01 MPaK1 or more and 0.90 MPaK1 or less, and a_melting point of the polyethylene-based resin being is 80°C or higher and 130°C or lower (claim 1).  The above stated claimed limitations are not taught or suggested by the prior art of record and therefore claims 1-8 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MAYO III whose telephone number is (571)272-1978.  The examiner can normally be reached on M-Thurs (5:30a-3:00p) Fri 5:30a-2p (w/alternating Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/William H. Mayo III/


William H. Mayo III
Primary Examiner
Art Unit 2847
WHM III
April 9, 2021